Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons of Allowance

1.	Claims 1-20 are allowed.

2.	The following is an examiner’s statement of reasons for allowance:
	  The prior art references most closely resembling the applicant’s claimed invention are Bar et al (U.S.PGPUB 2017/0289168) and Baier (U.SPGPUB 2020/0177573).
 
First Bar disclosed aspects of the technology described herein provide a mechanism for controlling access to secure computing resources based on inferred user authentication. A current user may be authenticated and access to secure computing resources permitted based on a determined probability that the current user is a legitimate user associated with the secure computing resource. Legitimacy of the current user may be inferred based on a comparison of user-related activity of the current user to a persona model, which may comprise behavior patterns, rules, or other information for identifying a legitimate user. If it is determined that the current user is likely legitimate, then access to secure information may be permitted. However, if it is determined that the current user is likely illegitimate, than a verification procedure may be provided to the current user, such as a temporal, dynamic security challenge based on recent activity conducted by the legitimate user. However Bar failed to disclose, “A computer-implemented method comprising: reading, by a recommendation engine of a remote network management platform and from persistent storage, a portion of data and a 

Secondly Baier disclosed Generating a persona key based on at least internet protocol session information associated with a user equipment and user data associated with the user equipment is disclosed. The disclosed subject matter can enable communication of the persona key to a capturing device to enable a portion of information from a user profile correlated to the persona key to be communicated to a receiving device. In some embodiments, the persona key can further be based on time, date, location, user input, etc. The persona key can be a dynamic representation of identification that can be more secure than conventional static representations. Additionally, the persona key can be communicated by optical, audio, or electromagnetic techniques that can avoid a user having to speak an account number, password, username, etc., to provide access to the portion of the information from the user profile. However Baier failed to disclose, “A computer-implemented method comprising: reading, by a recommendation engine of a remote network management platform and from persistent storage, a portion of data and a persona, wherein the data is related to a managed network, wherein the persona defines a role of a user in context of the managed network, and wherein the remote network management platform hosts and provides a platform application associated with a web-based user interface and using a portion of the data; applying, by the recommendation engine to the portion of the data and the persona, a set of rules or a machine learning (ML) 

In summary, the Examiner submits that there is no motivation to combine the aforementioned references; therefore, claims 1-20 have been deemed allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Adnan Mirza whose telephone number is (571)-272-3885.
The examiner can normally be reached on Monday to Friday during normal business hours.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on (571)-272-3880. The fax for this group is (703)-746-7239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for un published applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/ADNAN M MIRZA/Primary Examiner, Art Unit 2443